OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice.

Response to Amendment
 The Amendment filed 22 December 2021 has not been entered (see MPEP 714.12 and 37 CFR 1.116). The proposed amendments to the claims (i) constitute a specific embodiment of the claimed invention (as defined by independent claim 1) which requires further search and consideration; (ii) define embodiments of the claimed invention (based on the dependent claims in view of the proposed amendments to claim 1) which have not been previously searched or considered (and therefore also require further search and consideration); (iii) introduce new indefiniteness issue(s) under 35 U.S.C. 112(b) (and thus do not place the claims in better form for appeal); and (iv) introduce new objection(s) to the claims. It is for at least these reasons that the proposed amendments to the claims filed after Final Office Action have not been entered.
For facilitation of compact/expedient prosecution, it is noted that the proposed amendment to claim 1 which strikes the phrase “wherein the reflective metal layer and the textured hologram layer collectively form the hologram” would be sufficient to overcome the rejection of claims 1, 4-9, 11, and 21 under 35 U.S.C. 112(b) previously set forth in the Final Office Action filed 01 November 2021 (hereinafter “Final Office Action”). 



Response to Arguments
On pp. 8 and 9 of the Remarks filed 22 December 2021, Applicant asserts that because the proposed amendments to claim 1 limit the laminate structure to including an overlapping side seam provided by direct physical contact between the first plastic layer and the outer film, utility/criticality is imparted to the limitation of “the textured hologram layer extending over less than the entire width of the outer film to form an exposed side region” (as is relevant to Applicant’s subsequent argument(s)).
However, claim 1 (based on the proposed amendments), of which is directed to a laminate structure (and not a tubular container), does not limit said structure such that the direct physical contact is provided between the first plastic layer and the outer film over the exposed side region to form the overlapping side seam. 
On pp. 9-12 of the Remarks, Applicant asserts that the aforesaid overlapping side seam, which is disclosed as formed between the outer film and the first plastic layer over the exposed side region, is critical in that it allows for forming a secure seal, wherein the Examiner’s rationale based on 2144.04(II) is improper because a feature is not being omitted, but rather, repositioned; and wherein the disclosure [0034] provides factually supported, objective evidence of the criticality of said secure seal.
However, first, it is noted that the rationale for forming the exposed side region set forth under 2144.04(II)(IA) (see paragraphs 28 and 29 of the Final Office Action) was not related to formation of an overlapping side seal, but rather, was for omission of the layers/features which form the hologram in the areas of the laminate not desired to contain a holographic label or image. Applicant has not addressed this rationale/motivation in terms of the aforesaid context, but rather, appears to be arguing as if this rationale was specifically utilized in forming the overlapping side seam. This is not the case – Applicant is directed to paragraphs 45-51 of the Final Office Action, of which address formation of the overlapping side seam via exclusion of the (top 2) layers which form the holographic image in the area (side region) where the heat-sealing 
Second, it is noted that the disclosure [0034] of the hologram layer not being present in the overlapping side seam, thereby allowing for outer film (42) and first plastic layer (24) to form the seal and prevent contact between the metal layer (38) and a product (74), does not constitute factually supported, objective evidence of criticality (see MPEP 2145 – arguments of counsel cannot take the place of factually supported objective evidence). Applicant merely stating that the secure seal is formed does not constitute factually supported evidence that the seal would have been more secure and/or prevented leaks relative to a seal formed without excluding the outermost polymer layer (16) of Ӧhman (e.g.). Additionally, the portion of the specification which Applicant is relying upon (for evidence of criticality) is directed to a tube container formed from the laminate structure, and not the laminate structure itself, where it is noted that independent claim 1 (based on the proposed amendments) is (still) directed to a laminate structure and not a tubular container. Thus, there lacks a relationship between the disclosed criticality (prevents metal layer from contacting product stored in tubular container based on strength of heat seal preventing leaking of product) and the structure of the claimed invention (as defined by proposed amendments; a laminate) which does not necessarily require that the laminate be capable of storing a product (i.e., the claim is not directed to a container) or include any features/structures which would indicate that the laminate would be capable of the aforesaid.
In view of the foregoing, Applicant’s arguments have not been found persuasive. Any remaining and/or auxiliary arguments are moot given that the proposed amendments to the claims have not 
In order to facilitate compact prosecution, it is respectfully suggested by the Examiner that Applicant amend the claims to be directed to the final product (i.e., a tubular container formed from the laminate structure and sealed via an end crimp seam, side overlapping seam; having tubular shoulders attached to the laminate structure and a product within the tube that contacts the first plastic layer). 

/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                         
/LEE E SANDERSON/Primary Examiner, Art Unit 1782